Case 1:19-cv-13912-NLH-AMD Document 9-2 Filed 09/27/19 Page 1 of 1 PageID: 435




     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                          (CAMDEN VICINAGE)



H. FRANK FIFE, et. al.,

                          Plaintiffs,                              CIVIL ACTION

       v.                                               CASE NO.: 1:19-cv-13912-NLH-AMD

WILLIAM P. BARR, et. al.,

                          Defendants.


                                             ORDER

       UPON CONSIDERATION of Plaintiffs’ application requesting a stay and Defendants’

response filed thereto,

       IT IS ORDERED that Defendants’ administrative order, which imposed a Five (5) Year

Entry Bar on Erika Contreras Cruz, Plaintiffs’ F-1 student visa designee, pursuant to I.N.A. §

212(a)(9), shall be stayed so she can enter the United States to continue her studies; future STEM

OPT training extension program; and be physically present for discovery, pre-trial preparation,

and to provide testimony at trial pending further order of the undersigned or of the Court.



                                             _____________________________________
                                             Hon. Noel L. Hillman
                                             United States District Judge



Dated this _____ day of ________, 20___.
